Seawell, J.,
dissenting: Article Y, section 5, of the Constitution declares briefly, plainly, and pointedly: “Property belonging to the State or to municipal corporations shall be exempt from taxation.” The effect of the majority opinion in the case at bar is to insert after the words “municipal corporations” the words “and held for a governmental or public purpose.” The question of real importance raised here is whether this is judicial interpretation or judicial amendment. The only argument advanced in the majority opinion to support the theory of legitimate interpretation is the naked authority of supposed precedent in R. R. v. Comrs., 75 N. C., 474, and the recent cases (1935, et seq.), which adopted it. This holding, as far as I can discover, is supported only by the principle to be comprised in the following statement: “But where the State steps down from her sovereignty and embarks with individuals in business enterprises, the same considerations do not prevail” — referring to embarrassment to the State Government by taxing its property. The conclusion is reached: “We do not think the exemption in the Constitution embraces the interest of the State in business enterprises, but applies to the property of the State held for State purposes.” The Court has recently revived this doctrine, if it may be called a doctrine, holding in Board of Financial Control v. Henderson County, 208 N. C., 569, 181 S. E., 636 (1935) ; Benson v. Johnston County, 209 N. C., 751, 185 S. E., 6 (1936), and now in the case at bar, that property belonging to municipalities and not “held for governmental or public purposes” is subject to taxation.
Since none of the later cases goes more deeply into the subject than the cited precedent, nor assigns any other reason to support the conclusion reached than may be found therein, I am not willing, upon the evidence they afford, to impose, nunc pro tunc, upon the minds of the makers of the Constitution of 1868 and 1875, a mere ideology of government, however commendable it may seem to those who advance it, and thereby attribute to them an intention not found in the language em*356ployed, and give an interpretation to the Constitution inconsistent with its natural and obvious meaning and contrary to the facts of history.
It may be a good policy to limit tax exemptions to property used for governmental and public purposes only. A number of states have thought so and such restrictions have been clearly expressed in their Constitutions — in some cases by original adoption, but in most cases by amendment. Naturally, I.do not object to that mode of expressing and enforcing the popular feeling upon the subject, but I insist that this Court has no right to engraft such a policy upon the present Constitution, which speaks otherwise.
“The Court in construing a constitutional provision may not substitute for the clear language of the Constitution its own notions of what the provision should have been.” Woessner v. Bullock, 176 Ind., 166, 93 N. E., 1057.
“The power of construction is so great that if it were not restrained by settled rules, the effect of a plainly worded statute would be practically uncertain. It was Chief Justice Pemberton in the time of Charles II who boasted that he had entirely outdone Parliament in making law.” Spencer v. State, 5 Ind., 41.
The main opinion, the concurring opinion, and the two dissenting opinions in Weaverville v. Hobbs, Comr., 212 N. C., 684, 194 S. E., 860 (1938), may now be interpreted impersonally and objectively as they appear on the printed page.
“The Moving Finger writes, and having writ,
Moves on; nor all your piety nor wit Shall lure it back to cancel half a line,
Nor all your tears wash out a word of it.”
I am sure that those affected by that decision, and the profession generally, accepted it as overruling Benson v. Johnston County, supra, and were justified in that view. The main opinion, written by Justice Devin, and the concurring opinion of Justice Connor, can have no other interpretation. The main opinion adopts, with approval, the language of Connor, J., in Andrews v. Clay County, 200 N. C., 280, 156 S. E., 855 (1931), as follows: “The provision in the first clause of section 5 of Article Y of the Constitution of North Carolina, by which property belonging to or owned by a municipal corporation, is exempt from taxation, is self-executing, and by its own force, without the aid of legislation,- exempts such property from taxation by the State or by the political subdivision of the State in which it is located, because of its ownership, and without regard to the purpose for which such property was acquired and held by the corporation. 'With respect to such property, *357when lawfully acquired, aud beld by statutory authority, new or additional conditions cannot be imposed by the General Assembly as prerequisites for its exemption from taxation. 37 Cyc., p. 886. The language of the constitutional provision is so clear and unambiguous that there is no room for judicial construction. The fact that social, economic, and political conditions in this State have undergone great changes since the adoption of our present Constitution, resulting in an enlargement of the functions of municipal corporations to meet the requirements of changed conditions, would not justify a construction of this provision which would in effect result in its amendment by the courts and not by the people.
“If required to adopt the construction of the sections of the machinery acts relied on by the defendants in the instant case, in support of their contention that by virtue of said sections property belonging to or owned by a municipal corporation is not exempt from taxation by the State or by the political subdivision of the State in which such property is located, unless such property is held wholly and exclusively for a public purpose, we should hold that said sections of the machinery acts, in so far as they have that effect, are unconstitutional and void.”
In Andrews v. Olay County, supra, from which this extract is taken, the Court passed upon a contention of the defendant, Clay County, that because of the requirements of Article V, section 3, of the Constitution, providing that property be taxed by uniform rule, certain property of the municipality of Andrews must be taxed upon the theory now advanced by Warren County in the present case — that Article V, section 5, of the Constitution, does not exempt the property of a municipality except when held for a governmental or public purpose — and the unanimous opinion of the Court was against that interpretation, just as fifty years before its rendition the Court, in R. R. v. Comrs., 84 N. C., 504, 512 (1881), considering the same sections of the Constitution together, also decided against that contention.
The concurring opinion of Justice Connor places the decision squarely on the unambiguous terms of the Constitution: “Property belonging to the State or to municipal corporations shall be exempt from taxation:” “There is no ambiguity in this language. Its meaning is plain. The language is clear and is not subject to judicial construction in order that a policy with respect to taxation in conflict with its provisions may be sustained. Property belonging to the State is exempt from taxation, because of its ownership, without regard to the purpose for which it was acquired or for which it is owned by the State.” The dissenting opinion of Justice Clarkson is principally addressed to that feature of the main opinion.
*358Tbe Court cannot select and paramount the least of the considerations entering into the decision of any case in order to distinguish the opinion and eliminate it as authority without creating confusion and instigating popular distrust in the frankness and dependability of judicial opinion. All this, however, leads to fruitless discussion, since the majority of the Court has the same power to overrule Weaverville v. Hobbs, Comr., supra, as they have to distinguish it from the case at bar and reinstate the dictum of a twice overruled case, and the net result is the same. In either event, this series of cases will probably, in a minor way, go down in legal history classed with those differences within the Court where opposing forces have surged from this side to that of the juridical battlefield, with varying success, to impermanent victory.
If the main opinion applied only to the facts of this case — a hotel owned by the town of Warrenton — and to the circumstances under which this property seems to have been acquired, there might be a strong sense of impropriety in exempting property of that kind from taxation, and the capacity of the town to take and hold title to such property might even be challenged. But none of these questions are raised here, and the effect of the present decision is more sweeping: It harks back to Benson v. Johnston County, supra, which holds that when a town acquires property by foreclosure in an attempt to protect and collect its taxes for governmental purposes, it has, by this process, “stepped down from its sovereignty” and engaged in a private enterprise, and its property is accordingly the subject of taxation.
I beg to differ with the majority opinion in its observation that the clause of the Constitution declaring “property belonging to the State or to municipal corporations shall be exempt from taxation” has been accepted in this jurisdiction since 1876 as meaning property used for governmental or public purposes, and not otherwise. It is true that the first case of R. R. v. Comrs., 75 N. C., 474, which is used as the head-spring of authority in the case at bar and other cases above cited, was handed down in 1876. It was followed in less than six years by R. R. v. Comrs., 84 N. C., 504 (1881), the effect of which was to overrule the former case. For a period of over fifty years, down to Board of Financial Control v. Henderson County, supra (1935), the proposition has had no judicial backing or standing, and it has never had any following in administrative practice at any time prior to the case last cited.
The Atlantic and North Carolina Railroad and the North Carolina Railroad were chartered in 1852, in the same act of Assembly and with identical provisions. When the Question of taxing the property of the North Carolina Railroad came up for consideration in R. R. v. Comrs., 84 N. C., 504 (1881), at a time when the Constitution of 1868, as amended in 1875, had the advantage of. perspective, the same Court *359(page 512), said: “It is suggested in tbe argument for tbe defendants that tbe exemption of tbree-fourtbs of tbe taxable property is within tbe inhibition of tbe Constitution (Article V, section 3), which prescribes a uniform rule of taxation upon ‘all real and personal property according to its true value in money.’ We do not concur in this view, nor is tbe point presented in tbe exceptions in this record. This is but a mode of giving effect to section 5, which exempts from taxation ‘property belonging to the State.’ ” This is tbe opinion of tbe Court upon tbe Revenue Acts of 1869 to 1874, which contain tbe provision: “In valuing tbe property of railroads and other corporations in which tbe State is a stockholder, tbe whole property shall be valued, but a part of tbe valuation shall be deducted proportionate to the interest of the State, and tbe tax levied on tbe residue only.”
I turn now to R. R. v. Comrs., 75 N. C., 474, upon which Benson v. Johnston County, supra, and tbe case at bar, are made to depend. If tbe construction put on that ease by tbe Court be conceded, it might find in it support both for tbe case at bar and tbe Benson case, supra, if, further, it is content to rest its decision on a mere obiter dictum, predicated on a principle which bad no application whatever to tbe subject with which tbe Court was dealing then, or is dealing now, which subject, as I understand it to be, is the constitutional exemption of municipally owned property — a thing quite distinct from tbe plea of sovereign immunity. The State did not own one foot of tbe land nor one dollar’s worth of tbe property sought to be taxed in that case, and a simple recognition of that fact would have disposed of the whole case. The writer of tbe opinion seemed to confuse tbe ownership of 51% of tbe stock with tbe actual ownership of that percentage of tbe property of tbe corporation. Any statement of the Court as to what the Constitution, meant in exempting State or municipally owned property from taxation made under such circumstances was pure dictum.
There is still less applicability in the supposed supporting principle— that is, the doctrine that the sovereign loses its immunity when it steps down from the throne to engage in private enterprises. The exemption upon which tbe municipality relies rests in the provisions of the Constitution and has nothing to do with sovereignty. It concerns only tbe language used in that document which applies equally to both tbe sovereign and tbe subject. Had tbe Constitution been silent, and bad the claim of exemption been based on tbe defense of sovereignty granted by tbe State to tbe municipality for its government, the argument might have bad some point; but the constant repetition of this somewhat stilted gesture to democracy does no more than distract attention from tbe issue. Whether such a thing as “sovereignty” was in tbe minds of tbe framers of tbe Constitution is another question. If it had been, they no doubt *360bad tbe intelligence to relieve tbis Court of its present controversial embarrassment by saying so. I tbink tbeir considerations were more practical and are fully expressed in tbe “black and white” of tbe Convention Journal. Tbe illustration bas bad some application where tbe defense of sovereignty bas been suggested to defeat some liability or obligation of tbe sovereign — generally with regard to contracts. In other instances also, where tbe sovereign bas associated itself with others in a private enterprise and seeks because of such sovereignty a superior and inequitable advantage. Southern Railway Co. v. North Carolina Railway Co., 81 Fed., 595. In tbe latter ease there was an attempt to destroy tbe contractual charter relation established between tbe State of North Carolina and tbe private stockholders of tbe North Carolina Railroad by legislative repeal of tbe lease to tbe Southern Railroad. There, Judge Simonton, rendering tbe opinion of tbe Court, appropriately said: “Tbe State of North Carolina, having thus laid down her sovereignty when she entered into tbis enterprise with tbe private stockholders, so far as respects tbe transactions of tbe corporation, exercises no power and enjoys no privilege in respect to these transactions not derived from tbe charter. Her interest, therefore, in tbis contract which bas been assaulted is not a sovereign interest, nor are her functions with regard to them functions of sovereignty.” I quote tbis in full because it was no doubt tbe principle at which tbe Court was aiming in R. R. v. Comrs., supra (tbe Carteret County case).
Members of tbe Court who are so anxious to distinguish cases according to tbe factual situation when such a view supports tbeir argument ought, I tbink, to give Justice Reade credit for speaking to tbe facts of tbe case before him rather than tear bis illustration away from its environment and send it forth upon tbe way “like a courier without baggage.” Does our reminder that “language is but a vehicle of thought and it may vary in color and content according to tbe circumstances of its use” have application only to tbe Constitution ? Judge Reade referred to tbe supposed partnership which tbe State bad with private stockholders in tbe joint ownership and operation of tbe Atlantic and North Carolina Railroad for tbe benefit of tbe company and tbe communities through which tbe road passed, many of which were also stockholders— a fact situation entirely different from any of those to which tbe borrowed principle is here applied — (to my mind, in violation of its implications and with no little injustice to tbe Court which rendered it), and stated that where tbe State “embarks with individuals in business enterprises,” the interest of tbe State in such business enterprises is taxable. Without giving tbe reasons why property owned exclusively and directly by tbe State is not taxed, and having used tbe Capitol building as an illustration, tbe opinion says: “And so with other State property.” *361There is not a sentence in the whole opinion which, fairly construed, serves as a basis for the main opinion. The opinions in this case substitute for the language quoted that property exclusively owned by the State and used in any way in “competition” with private ownership is subject to tax. Justice Devin, in the opinion of the Court in Weaver-ville v. Hobbs, Comr., supra, thoroughly understood and sufficiently expressed the extent to which the Court intended to go in that case: “In R. R. v. Comrs. of Carteret, 75 N. C., 414, cited by plaintiff, it was held that Art. V, sec. 5, of the Constitution did not exempt the physical property of the Atlantic and North Carolina Eailroad Company from taxation, although the State of North Carolina owned a majority of the capital stock of the corporation. The decision in that case was addressed to a question materially different from the one presented here.” The superstructure, built upon the narrow foundation of R. R. v. Comrs., supra (1816), so overhangs its support and the factual situation involved is so different from that in the case at bar as to suggest that the reliance upon this authority is pretextual rather than real.
It is contended that a literal interpretation of the exemption clause of the Constitution would enhance the danger of the acquisition by municipalities of large values of tax-exempt property; in other words, that it would be an undesirable State policy. While, in interpreting statutes, it is sometimes permissible to look at the consequences of the interpretation, that is only when the terms of the statute are equivocal. It has no application where the statute is unambiguous. But if such a rule of interpretation may be applied to the Constitution at all, the apprehension is not justified.
The acquisition of foreclosed property by municipalities is a matter of compulsion rather than of choice. They do not make the laws. The State has laid down for them a means of protecting their revenues — of collecting the taxes essential to local government. The State cannot label the execution of its laws as an evil. The renting of such property, pending the opportunity to sell it, duplicates the practice of the Veterans’ Loan Bureau with its property acquired by foreclosure. If we are not set on placing the worst possible construction on that act and its significance, the better opinion is that such an economy is merely incidental to the main purpose for which the property is held and does not characterize it as a nongovernmental enterprise. Ashwander v. Tennessee Valley Authority, 297 U. S., 288, 334-337, 80 L. Ed., 688, 703-704; United States v. Chandler-Dunbar Water Co., 229 U. S., 53, 57 L. Ed., 1063.
The present policy of the State toward its municipalities does not justify the fear that they will grow rich through the ownership of tax-exempt property, or that to leave the constitutional exemption unmo*362lested will in any way disturb tbe equitable balance of taxation. In 1920, tbe State elected to segregate its sources of revenue, relying upon income taxes, inheritance taxes, privilege taxes, and like taxes for tbe support of State Government and maintenance of its institutions, leaving tbe property tax exclusively as a source of revenue to local governments. In 1937, tbe State took over for its own exclusive taxation all intangibles, returning no part of tbe proceeds of sucb tax to any municipality except to discharge educational liabilities, when in fact few, if any, of tbe municipalities bad obligations of tbat sort. Board of Education v. Wilson County, ante, 216; Revenue Act of 1937, sections 700, et seq. It is estimated tbat tbe State thus took away from tbe sources of revenue remaining to tbe municipalities many million dollars of taxable values. If tbe State should be so unfortunate as to be compelled further to resort to property taxation to raise its ordinary revenues, to support its government, maintain its institutions, and finance tbe vast enterprises which, under modern conception of tbe social obligations of government, it has undertaken, and in support of which property to which local government must resort for its support has been already taxed (Social Security Act of 1937), this will still further exhaust available resources which tbe policy of tbe State bad left to tbe municipalities, and sharply reduce their tax income. Thus, municipal government, which our Constitution and laws recognize as organized to bring government close to tbe people in popular and congested territory, and which consequently must be more refined and implemented and, therefore, more expensive as it is more complicated and detailed, promises to be embarrassed by an additional burden of taxation put upon its instrumentalities on tbe theory tbat they are proprietary rather than governmental, private rather than public. If we were at liberty to interpret tbe Constitution by any sucb standards of policy, I think this should be a sufficient answer.
Another suggestion is tbat tbe general tenor of tbe Constitution, taken contextually, is directed toward tbe governmental aspects of municipalities and would, therefore, warrant tbe inference tbat this alone was considered in tbe clause under consideration and, therefore, proprietary or nongovernmental property of municipal corporations was not within tbe legislative mind. It is bard to formulate this contention, since there is no clause of tbe Constitution which may be pointed out as having a •tendency to modify Article V, section 5, and an examination of tbe whole instrument discloses tbat tbe evidence is directly contrary to the contention asserted.
There is no clause of tbe Constitution of general effect applicable to either public or private property which has not been called on for tbe protection of municipal property of whatever kind or character. It *363cannot be taken without compensation, nor without due process of law, nor without trial by jury; and the statute laws which have been enacted to implement the Constitution by more detailed application apply equally to the property of municipal corporations such as we are considering as they do to any other kind of property.
Article VII, section 7, of the Constitution clearly recognizes that municipalities may carry on activities unessential to government and that proprietary ownership of facilities for that purpose may legitimately take place. Walker v. Faison, 202 N. C., 694, 163 S. E., 875. Under the provisions of the Constitution, as a consequence easily foreseen at the time of its adoption, municipalities have been permitted, under appropriate legislative authority, to acquire, hold, and use property, which this Court now declares not to be within contemplation of a coordinate clause of the same document which exempts, upon its face, all property of municipalities, comprehensively and without distinction. Holmes v. Fayetteville, 1974 N. C., 740, 741, 150 S. E., 624. That property of this sort might be acquired and held and might come within the protective provisions of this clause, as well as other clauses of the Constitution likewise general in their nature, was as well known, both presumptively and actually, to those who phrased the Constitution and those who adopted it as it is to us. Speaking of this method of construing the Constitution, it is appropriately observed in 12 C. J., p. 702: “Nor can construction read into the provisions of a constitution some unexpressed general policy or spirit, supposed to underlie and pervade the instrument and to render it consonant to the genius of the institutions of the State.”
At the time of the adoption of the Constitution of 1868 and its reconsideration in 1875, proprietary ownership of property by towns and cities had been common in North Carolina for at least one hundred years, during which time, as far as I am able to discover, no tax had been levied on it by the State or any other agencies. The constitutional provision was but the reiteration of a State policy that had been in force since colonial days.
The Constitution must be interpreted in the light of this history'. “Every Constitution has a history of its own which is likely to be more or less peculiar; and unless it is interpreted in the light of this history, is liable to be made to express purposes which were never within the minds of the people agreeing to it.” Per Cooley, C. J., in People v. Harding, 53 Mich., 48, 18 N. W., 555. The Court has gone so far as to say that “established usage may be a part of the State Constitution.” Calder v. Bull, 3 Dall. (U. S.), 386, 1 L. Ed., 648. See Edwards v. Cuba R. Co., 268 U. S., 628, 69 L. Ed.; 1124; 11 Am. Jur., p. 676, sec. 63, Note 17; Brushaber v. Union P. R. Co., 240 U. S., 1, 60 L. Ed., *364493; Godd v. McGoldrick Lumber Co., 48 Idaho, 1, 279 P., 298, 67 A. L. R., 580; Kendall v. United States, 12 Pet. (U. S.), 524, 9 L. Ed., 1181; Barry v. Truax, 13 N. D., 131, 99 N. W., 769.
The Convention of 1868 rejected a minority report that would have taxed municipal property and adopted a majority report which exempted it. Journal of Convention of 1868, pp. 304, 305. The Convention of 1875 discussed this clause and declined to amend it. Journal of Convention of 1875, pp. 104, 111. With this knowledge that proprietary ownership of property was well nigh universal in all the cities of the states of any importance, this provision was adopted by one Convention and considered and left intact by another without qualification or clarification. We are not at liberty to discount the intelligence of the Convention by concluding that they were inadvertent to existing facts of history or unable to express such a reservation in appropriate language if they had intended it.
This Court, in common with other courts, has held that there is no room for construction where the terms of the document are unambiguous; Jacksonville v. Bryan, 196 N. C., 721, 147 S. E., 12; McCain v. Insurance Co., 190 N. C., 549, 551, 130 S. E., 186; but if the Court is called upon in this instance to apply rules of construction, the Constitution, of all documents, has been considered, for best of reasons, to demand that construction which is plain and obvious upon its face, according to the natural signification of the words used.
“A written Constitution, framed by men chosen for the work by reason of their peculiar fitness, and adopted by the people upon mature deliberation, implies a degree of deliberation and a carefulness of expression proportioned to the importance of the transaction, and the words are presumed to have been used with the greatest possible discrimination.” People v. New York Cent. R. Co., 24 N. Y., 485, 487.
“We are not at liberty to presume that the framers of the Constitution, or the people who adopted it, did not understand the force of language.” People v. Purdy, 2 Hill (N. Y.), 31.
“This is true of every instrument, but when we are speaking of the most solemn and deliberate of all human writings, those which ordain the fundamental law of states, the rule rises to a very high degree of significance.” Newell v. People, 7 N. Y., 9, 97.
If we consider the question of intent and understanding with reference to the people who adopted the Constitution — as we should properly do under the approved rules of construction — and realize that they were not learned jurists, accustomed to probe the remote corners of such a document for hidden and technical meanings, but were accustomed to accept words in their ordinary meaning, our obligation to a common sense interpretation of this section seems to me imperative. Manly v. *365State, 7 Md., 135, 147; Miller v. Dean, 72 Cal., 462, 14 P., 27. “Words or terms used in a Constitution, being dependent on ratification by the people voting upon it, must be understood in the sense most obvious to the common understanding at the time of its adoption, although a different rule might be applied in interpreting statutes and acts of the Legislature. This gives rise to the universally recognized and incontrovertibly established rule of construction that it is presumed that words appearing in a Constitution have been used according to their plain, natural, and usual signification and import.” 11 Am. Jur., sec. 65, p. 680; United States v. Sprague, 282 U. S., 716, 76 L. Ed., 640, 71 A. L. R., 1381. “The interpretation that should be given the Constitution is that which reasonable minds, the great mass of the people themselves, would give it.” Veto Case, 69 Mont., 325, 222 P., 428, 35 A. L. R., 592; Pocket Veto Cases, 279 U. S., 655, 73 L. Ed., 894. “Nor should the judiciary indulge in or follow any ingenious refinements or subtlety of reasoning as to the meaning of its provisions.” And in this regard courts frequently allude to the fact that the meaning in question could have easily been plainly expressed if it had been intended. 11 Am. Jur., p. 682, Note 11. People ex rel. Watseka T. & T. Co. v. Emmerson, 302 Ill., 300, 134 N. E., 707, 21 A. L. R., 636.
I have carefully searched for any authority sustaining the construction which the majority have given this clause of the Constitution, and 1 have found none except the doubtful authority of R. R. v. Comrs., supra (the Carteret County case), and the recent cases which I am now challenging, based entirely upon what was said there. No other authority is cited by the majority. All other courts, without exception, as far as I am able to find, which have dealt with phraseology, either' in the Constitution or the statute law, like that with which we are dealing (and many of them are identical), have decided the question contrary to that taken by this Court.
The rule is clearly stated in Cooley on Taxation, 4th Ed., sec. 622: “Constitutional or statutory provisions often expressly exempt the property of the State or some or all of the local subdivisions of the State, or both. Such provisions generally merely reiterate the prevailing law, but sometimes they are so general as to broaden the exemption so as to be construed as covering public property, regardless of its use.” In section 623: “If such property is expressly exempted by the Constitution or a statute and there are no qualifying words used, the property is exempt regardless of its use.” See, also, section 638.
In Springfield v. Johnson, 10 Utah, 351, 37 P., 577, where the property consisted of about 900 acres of land which was rented by the city for pasturage, and under a statute exempting property belonging to a municipality from taxation, and where the plea was made that the use *366was not a public one, the Court said: “The exemption is absolute and depends upon no condition but ownership by the city.” In Newark v. Belleville, 61 N. J. L., 455, 39 Atl., 658, speaking of a statute worded like the clause we are considering, and to a plea that the property was taxable since it was not devoted to a public purpose, the Court said: “In the statute we must now interpret it has been enacted that the property of cities- — -all of it, not a part only- — shall be exempt from taxation. We have no right to interpolate a limitation. There is no ambiguity in the language of the statute. To construe it so as to accord with what the Court might think ought to have been enacted had attention been directed to this phase of the subject would be, not to exercise our power to declare, but to usurp power to make the law.” To the same effect are: City of Omaha v. Douglas County, 96 Neb., 865, 148 N. W., 938; San Francisco v. McGovern, 28 Cal. Ap., 491, 152 P., 980; Stewart v. City and County of Denver, 70 Colo., 514, 202 P., 1085; Colorado Springs v. Board of Commissioners of Fremont County, 36 Colo., 231, 94 P., 1113; Trustees of Academy of Richmond County v. City Council of Augusta, 90 Ga., 634, 647, 17 S. E., 61; Camden County v. Washington Township, 60 N. J. L., 367; Hackettsville v. Mt. Olive, 63 N. I. L., 191, 42 Atl., 838; Nashville v. Bank of Tenn., 1 Swan (Tenn.), 269. There is no use in extending the list. My purpose is not to proselyte the Court, but to show how thoroughly unique and groundless is the decision. Of course, where the Constitution expressly exempts the property of the State and municipalities when used for a public purpose, there could be no question as to the construction. I only say that what some states have thought it best to do by amendments to their constitutions, this Court should not attempt to do by a construction which, upon the face of it, is unreasonable and capricious.
In support of the main opinion, it is said: “Taxation is the rule; exemption the exception, with strict construction applicable to the latter.” I would not refer to this except for the singular fact that it constitutes the sole approach to the interpretation of this clause of the Consitution by any known rule of construction. It is a rule of construction applied to statutes where taxes have been imposed and exceptions made. But here no note is taken of the fact that the 1936 amendment to the Constitution swept out of that document any requirement that property be taxed at all, by removing that feature from Article V and repealing Article VII, section 9, altogether. There is, therefore, no “general rule” or law left remaining in the Constitution to which the inhibition of Article V, section 5, cl. 1, against taxing the property of municipalities could form an exception. The rule of construction, and the cited authority, cannot be applied to the mere inevi*367tability of taxes implied in tbe popular expression “nobody can escape death and taxes.” The Court has enough to do to construe the law without applying its technical rules to the philosophy of the day.
There has been a further change in the Constitution which makes the position of the majority less tenable. The general uniformity clause was stricken out of Article Y and uniformity within the class substituted for it. There is now, therefore, less force in the argument that the exemption clause is laid upon a background of uniform and compulsory taxation than there was when that contention was presented in Andrews v. Clay County, supra, and rejected by the Court, without dissent by the justices now presenting the argument.
The changes in the Constitution were intended to give the Legislature a free hand in classification. No jurist, I think, would risk his reputation by claiming that the difference between public ownership and private ownership is not sufficient to sustain a classification, if intended, or deny that the wisdom of making it is a matter for the lawmakers. Atlantic Coast Line Railway Co. v. Doughton, 262 U. S., 413. There is, therefore, nothing inherently objectionable to the law in the classification, and for its adoption into the Constitution the people are not compelled to assign any reason but the exercise of their sovereign will. Twining v. Wilmington, 214 N. C., 655.
But the rule has never been accepted law as applied to taxation of the State and municipalities; nor is it supported by the decisions of this State. The rule is directly to the contrary. “If the government is not expressly referred to in a given statute, it is presumed that it was not intended to be affected thereby, and this presumption, in any case where the rights or interests of the State would be involved, can be overcome only by clear and irresistible implications from the statute itself . . . Statutes imposing taxation in general terms are not understood as authorizing the assessment of taxes upon the property of the State, real or personal, or of its municipal subdivisions.” Black on Interpretation of Laws, 2nd Edition, pp. 94-96. See Trustees v. Trenton, supra. This has been the law since ancient times. It was the law when the Constitution was adopted; it is the law now. “General statutes do not bind the sovereign unless specially mentioned in them. . . . The county is a part of the delegated authority of the State, and is pro hac vice the State.” 'Guilford v. Georgia Company, 112 N. C., 34, 17 S. E., 10. “It is a known and firmly established maxim that general statutes do not bind the sovereign unless expressly mentioned in them. Laws are made prima facie for the government of the citizens and not the State itself.” O’Berry v. Mecklenburg County, 198 N. C., 357, 151 S. E., 880.
These are tax cases. How little application the rule suggested may have as applying to an independent mandate of the Constitution reliev*368ing property of the State and municipalities from taxation, I leave the reader to judge.
The first sentence of Article V, sec. 5, exempts property by reason of its public ownership, without reference to its use. The second sentence puts it within the power of the Legislature to exempt certain property of private citizens and corporations according to its use. Decisions of this Court relating to the taxation of private property, where the tax-ability depends upon its charitable or educational use, according to the test applied in the Constitution itself, obviously have no bearing upon the subject at issue here. Of such a character are the decisions brought to our attention in concurring opinions. In United Brethren v. Commissioners, 115 N. C., 489, 20 S. E., 626; Trustees v. Avery County, 184 N. C., 469, 114 S. E., 696, the decisions turned upon the constitutional test applied to private property, as to whether the use was charitable or otherwise. Southern Assembly v. Palmer, 166 N. C., 75, 82 S. E., 18, involved the question whether the plaintiff was a municipal corporation. Davis v. Salisbury, 161 N. C., 56, 76 S. E., 689, involved the taxation of property willed by Maxwell Chambers to the First Presbyterian Church of Salisbury. The question in all of them was whether they met the test of use applied in the Constitution to property belonging to a private corporation or person, and apply only to such an issue.
If the gratuitous expression of public policy embodied in the opinion of the Court were submitted to the people for adoption, the reaction might be surprising. It is certain that the policy presented is contrary to the practice from the foundation of this government down to 1935, (Board of Financial Control v. Henderson County, 208 N. C., 569), during all of which time not a single instance of levy upon property directly owned by the State or any municipality has been pointed out. I think it probable that in this State, with an urban population of more than a .million people and approximately three and one-half millions living in counties, they might reject the theory and deal with the proposition in the light of accountancy. They will probably see that if the State taxes its own property, it merely takes money out of one pocket and puts it in another, and the public, “at long last,” must feed both pockets. The same is true of a municipality. And if the tax is paid to another unit of government, the treasury must be replenished to that extent by a tax on the property of the citizens. The municipality is but the people of whom it is composed and they know that the tax must be paid by the people who are responsible for the debts of the town and not by the town pump.
“But inasmuch as taxation of public property would necessarily involve other taxation, for the payment of the taxes so laid, and thus the *369public would be taxing itself in order to raise money to pay over to itself, tbe inference of law is that the general language of statutes prescribing the property which shall be taxable is not applicable to the property of the state or its municipalities. Such property is therefore, by implication, excluded from the operation of laws imposing taxation, unless there is a clear expression of intent to include it.” Trustees for Support of Public Schools v. Inhabitants of City of Trenton, 30 N. J. Eq., 667.
There is a danger not entirely speculative that the principle laid down in this decision may react against progress, and the implication in the concurring opinions that municipal ownership of property should be cut back to a strictly governmental purpose is discouraging to those who wish to see more put into government than the dry cogs of its necessary operative machinery. Once constitutional standards of taxation have been discarded, there is a wide field for judicial definition and legislative action. If the Court has the power to annul any part of the clause we are considering, it might, with equal authority, extend the taxing power to include state and municipal property held for a public but nongovernmental purpose, and the trend to that objective cannot escape the attention of critical students.
It has been suggested that those who do not agree with the majority verdict on the Constitution are looking too closely at the tree to see the forest. Hoffenstein puts it the other way:
•“The forest takes from every tree Its individuality.”
Impressionism belongs to pictorial art, not to legal analysis and criticism. A camera could do all that is required in the illustration and think nothing of it.
But, looking at the Constitution as directed, I find certain things which ought to be self-evident. The Constitution is a declaration of principles of government accepted and established by the people as supreme authority. It was called into being by the necessity that these principles should be made clear, indisputable and permanent. It is so jealous of their permanency that it provides an exclusive method of amendment by the people who made it, or by their representatives to whom such power had been delegated. Article XIII. Moose v. Commissioners, 172 N. C., 419, 461, 90 S. E., 434. Its purposes are declared sometimes in general terms but the manner and means by which those purposes must be carried out are stated with science and precision where occasion demands it, and no resort may be had to its general *370terms to set aside these specific provisions and substitute others, on the improvident assumption that the substituted method is better suited to the purpose. I find the Constitution to be harmonious and without repugnance or conflict in its parts when interpreted according to the ordinary and obvious meaning of the language employed. It was adopted by the plain citizenry and was not intended as a playground for lawyers. It is so jealous of the power of the courts that it specifically denies to them the legislative function. Article I, sec. 8; Person v. Watts, 184 N. C., 499, 502. Neither in letter nor in spirit does it expect amendment at the hands of the Court under a supposed power of construction wrongfully assumed and dangerously exercised. This is what I find by looking at the Constitution “steadily and as a whole.” So looking, I do not read into the charter that the people have given this Court the power to take into our hands the frame of things and wreck it, and out of the fragments build again according to our desire.
"When this Court in Bayard v. Singleton, 1 N. C., 5, and later the United States Supreme Court in Marbury v. Madison, U. S., announced the doctrine that the Courts might nullify an act of the legislature because it was in contravention of the Constitution, it was thought that the Courts had gone to the extreme limit of their power. But even so, they will not declare a statute void for unconstitutionality when there is any doubt. The Constitution deserves the same conservative treatment that is accorded a mere statute. There is no ceiling above this Court, such as it has declared the Constitution to be over the power of the lawmakers, save and except that sense of responsibility which should come with power. Fully according to my brethren that sincerity of purpose which I know characterizes all their acts, collectively and individually, and not assuming to possess a wisdom greater than theirs, I cannot but regard the attempt to change the unambiguous terms of the Constitution, by reading into it implications which express an intention contrary to the ordinary meaning of the language employed, as having the effect of amendment. As such, it is an amazing assumption of power which ought to be left with the people, whose prerogative it is to make and unmake Constitutions.
The judgment of the court below should be reversed.